       Case 2:18-cv-16510-CCC-JBC Document 1-1 Filed 11/28/18 Page 1 of 1 PageID: 10

                                     IPP International U.G. Declaration Exhibit A
                                       File Hashes for IP Address 173.63.24.67

ISP: Verizon Internet Services
Physical Location: West Orange, NJ



Hit Date UTC           File Hash                                            Title
09/13/2018 23:13:26    AFB45360C3A3887DCFCF38289F4525EAD9CD3661             Hot Blooded

09/02/2018 22:41:06    463F73D49530FC53A05A7D4AC405F14CDB3FF5C9             Watch Me Cum For You

08/24/2018 23:51:23    C78692725E360537BCEBBA49789076697AB563D5             Never Have I Ever Had A Threesome Like
                                                                            This

08/21/2018 03:09:28    E29D753F860FE87DDE8DBB0E09FAEDF14208095D             Deeper and Deeper

07/23/2018 01:08:26    673AA4B478E333C74CF467AD24467FFB206B7019             Emerald Love


Total Statutory Claims Against Defendant: 5




                                                     EXHIBIT A
CNJ794
